                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 3 M COMPANY,
              Plaintiff,
       v.                                    CIVIL ACTION FILE
 ADDIAN, INC., UNITED GLOBAL                 NO. 1:20-CV-4515-SCJ
 ALLIANCE AND QANEX, INC.,                  *******SEALED*********
              Defendants.


                                     ORDER

      It is hereby ORDERED that this matter is hereby set for a HEARING on

Plaintiff’s Motion for Preliminary Injunctive Relief [Doc. 4] on FRIDAY, NOVEMBER

6TH, 2020 at 1:30 P.M. via Zoom video conference. As no notice of appearance has been

made by or on behalf of any Defendant, counsel for Plaintiff is directed to provide

Defendants with a copy of this Order immediately.

Instructions for joining the Zoom hearing are as follows:

Join ZoomGov Meeting
https://ganduscourts.zoomgov.com/j/1601805435

Meeting ID: 160 180 5435
Passcode: 264718
One tap mobile
+16692545252,,1601805435#,,,,,,0#,,264718# US (San Jose)
+16468287666,,1601805435#,,,,,,0#,,264718# US (New York)

Dial by your location
     +1 669 254 5252 US (San Jose)
     +1 646 828 7666 US (New York)
Meeting ID: 160 180 5435
Passcode: 264718
Find your local number: https://ganduscourts.zoomgov.com/u/aesvMlipkr

Join by SIP
1601805435@sip.zoomgov.com

Join by H.323
161.199.138.10 (US West)
161.199.136.10 (US East)
Meeting ID: 160 180 5435
Passcode: 264718


      IT IS SO ORDERED, this 5th day of November, 2020.


                                   s/Steve C. Jones
                                   STEVE C. JONES
                                   United States District Judge




                                     2
